Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 1 of 9 Page ID #:1978



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       GILBERTO F. E., 1                               Case No. 2:19-cv-05368-AFM
12                                  Plaintiff,
13                                                        MEMORANDUM OPINION AND
                     v.
                                                          ORDER REVERSING DECISION
14                                                        OF THE COMMISSIONER AND
         ANDREW SAUL,
15       Commissioner of Social Security,                 REMANDING FOR THE
                                                          AWARDING OF BENEFITS
16                                  Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying his application for social security disability insurance benefits. In accordance
20   with the Court’s case management order, the parties have filed briefs addressing the
21   merits of the disputed issues. The matter is now ready for decision.
22                                         BACKGROUND
23            On February 18, 2016, Plaintiff protectively applied for disability insurance
24   benefits, alleging disability beginning February 12, 2014. Plaintiff’s application was
25   denied. (Administrative Record [“AR”] 80.) A hearing took place on April 30, 2018,
26
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 2 of 9 Page ID #:1979



 1   before an Administrative Law Judge (“ALJ”). Plaintiff, who was represented by
 2   counsel, and a vocational expert (“VE”) testified at the hearing. (AR 32-63.)
 3         In a decision dated July 2, 2018, the ALJ found that Plaintiff suffered from the
 4   severe impairments of degenerative disc disease of the lumbar spine status post
 5   discectomy and revision and fusion L5-S1. (AR 20.) After concluding that Plaintiff’s
 6   impairments did not meet or equal any listed impairment for the period from
 7   February 12, 2014 through July 18, 2015, the ALJ determined that Plaintiff retained
 8   the residual functional capacity (“RFC”) to perform less than a full range of sedentary
 9   work light work. Further, the ALJ determined that Plaintiff was not able to perform
10   his past relevant work and that Plaintiff was disabled for the period February 12, 2014
11   through July 18, 2015. (AR 24.)
12         The ALJ also determined that medical improvement occurred relating to
13   Plaintiff’s ability to work, and there was an increase in Plaintiff’s RFC. Beginning
14   July 19, 2015, Plaintiff had the ability to perform light work except with the
15   following limitations: lifting more than 15 pounds occasionally or 5 pounds
16   frequently; sitting for more than four hours in an eight hour workday and for more
17   than 45 minutes at a time; standing for more than two hours during an eight hour
18   workday or for more than 20 minutes at a time; walking for more than two hours in
19   an eight hour workday and for more than 15 minutes at a time; any work involving
20   uneven surfaces, ladders, crawling, heavy machinery, extreme cold or repetitive
21   twisting with the lumbar spine, working at heights, more than occasionally climbing
22   stairs, and more than occasionally stooping, crawling, or kneeling. (AR 24-25.)
23   Relying on the testimony of the VE, the ALJ concluded that beginning July 19, 2015,
24   and considering Plaintiff’s age, education, work experience and RFC, Plaintiff was
25   capable of making a successful adjustment to work that exists in significant numbers
26   in the national economy. Accordingly, the ALJ concluded that Plaintiff’s disability
27   ended July 19, 2015. (AR 26.)
28

                                               2
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 3 of 9 Page ID #:1980



 1          The Appeals Council subsequently denied Plaintiff’s request for review (AR
 2   1-6), rendering the ALJ’s decision the final decision of the Commissioner.
 3                                    STANDARD OF REVIEW
 4          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
 5   determine whether the Commissioner’s findings are supported by substantial
 6   evidence and whether the proper legal standards were applied. See Treichler v.
 7   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
 8   evidence means “more than a mere scintilla” but less than a preponderance. See
 9   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
10   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
12   U.S. at 401. This Court must review the record as a whole, weighing both the
13   evidence that supports and the evidence that detracts from the Commissioner’s
14   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
15   than one rational interpretation, the Commissioner’s decision must be upheld. See
16   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
17                                             DISCUSSION
18          Plaintiff contends the Commissioner’s decision should be reversed because the
19   ALJ erred in her Step 5 determination 2 that an individual with Plaintiff’s limitations
20   could perform jobs that existed in sufficient numbers in the national economy. Plaintiff
21   also seeks an award of benefits by the Court. The Commissioner disagrees that the ALJ
22

23
     2  To decide if a claimant is entitled to benefits, an ALJ conducts a five-step inquiry. 20 C.F.R.
24
     §§ 404.1520, 416.920. The steps are: (1) Is the claimant presently engaged in substantial gainful
25   activity? If so, the claimant is found not disabled. If not, proceed to step two; (2) Is the claimant’s
     impairment severe? If not, the claimant is found not disabled. If so, proceed to step three; (3) Does
26   the claimant’s impairment meet or equal the requirements of any impairment listed at 20 C.F.R.
     Part 404, Subpart P, Appendix 1? If so, the claimant is found disabled. If not, proceed to step four;
27   (4) Is the claimant capable of performing his past work? If so, the claimant is found not disabled.
28   If not, proceed to step five to determine if sufficient jobs exist in the national economy that could
     be performed by a person with the claimant’s impairments.
                                                       3
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 4 of 9 Page ID #:1981



 1   erred in the Step 5 determination but contends that other errors by the ALJ require a
 2   remand for further proceedings.
 3         At step five, an ALJ addresses the question “Is the claimant able to do any
 4   other work?” If not, the claimant is found disabled. If so, the claimant is found not
 5   disabled. 20 C.F.R. §§ 404.1520(b)-(g)(1) & 416.920(b)-(g)(1). The burden is on the
 6   Commissioner to establish the existence of other work for a person with claimant’s
 7   impairments. The Commissioner may satisfy the burden to show jobs existed for the
 8   claimant in the national economy either (1) by obtaining testimony from a vocational
 9   expert or (2) by referencing the grids. Lounsburry v. Barnhart, 468 F.3d 1111, 1115
10   (9th Cir. 2006). If the grids do not “completely and accurately represent a claimant’s
11   limitations,” the ALJ is required to obtain and consider vocational expert testimony.
12   Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999) (emphasis in original); see 20
13   C.F.R. pt. 404, subpt. P, app. 2 § 200.00(d) (“If an individual’s specific profile is not
14   listed within [the Medical–Vocational Guidelines], a conclusion of disabled or not
15   disabled is not directed.”). When the grids do not apply, they must be used only as a
16   “reference point” or “overall structure.” Desrosiers v. Sec’y of Health & Human
17   Servs., 846 F.2d 573, 578 (9th Cir. 1988). If a plaintiff’s exertional level falls in the
18   middle of two rules that direct opposite conclusions under the grids, i.e., “not
19   disabled” under the higher rule but “disabled” under the lower rule, the ALJ must
20   “call a vocational expert and hear testimony as to whether the claimant can perform
21   enough light jobs in the national economy to warrant a finding of ‘not disabled.’” Id.
22   at 579–80 (emphasis in original).
23         Here, there is no dispute that the ALJ’s RFC after July 19, 2015 was an
24   exertion level less than light work but more than sedentary. It is also undisputed that
25   as of February 4, 2017, Plaintiff changed age categories as he reached 50 and became
26   a person “closely approaching advanced age.” 20 C.F.R. Pt. 404, Subpt. P, Appendix 2,
27

28

                                                4
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 5 of 9 Page ID #:1982



 1   § 201.10. 3 Because Plaintiff reached age 50 on February 4, 2017 while still insured, he
 2   would be disabled under the grids if could only perform sedentary work as of this date.
 3   Under the RFC, Plaintiff was not able to perform all the requirements of light work, and
 4   therefore, the ALJ asked a vocational expert to help determine whether an individual
 5   with Plaintiff’s RFC could perform jobs that existed in sufficient numbers in the national
 6   economy.
 7          The VE was called as an expert witness by the ALJ, and the VE’s qualifications
 8   as an expert were not questioned. Plaintiff’s reply provides a description of the
 9   questioning of the VE at the hearing, which the Court finds to be as an accurate
10   summary:
11          The ALJ asked but one hypothetical question which contained restrictions
12          identical to the restrictions of the medical advisor who had earlier testified
13          (see AR 48-49 and compare to the ALJ’s hypothetical at AR 58). Nowhere
14          did the VE indicate he was “confused,” and there is nothing to suggest he
15          was. The VE asked the ALJ for “clarification” regarding the precise
16          amount of sitting and standing the hypothetical question asked him to
17          presume (AR 59). The ALJ provided that clarification, as well as a
18          reminder that “the weight limitation” also must be considered, and also
19          pointing out “that’s what the doctor said” (AR 59). The ALJ then correctly
20          pointed out “you’re the expert” and “you need to tell me,” clearly
21          anticipating the VE would respond by identifying the occupational base
22          available to the hypothetical person described in her question (AR 59). The
23          VE responded “I’m going to have to bring it down to sedentary” (AR 59).
24          He then cited three sedentary, unskilled occupations (AR 60). The ALJ did
25          not further question the VE about his understanding of the hypothetical
26

27
     3  The Medical–Vocational Rules under 20 C.F.R. Part 404, Subpart P, Appendix 2 are sometimes
28
     referred to as “the grids.”
                                                  5
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 6 of 9 Page ID #:1983



 1         question. Nor did she challenge the VE’s understanding of her question in
 2         her written decision. [ECF No. 22 at 2.]
 3         Based on this testimony of the VE – identifying only sedentary jobs – Plaintiff
 4   argues that the ALJ was required to find him disabled as of February 4, 2017 because
 5   that is what the grids provide for one closely approaching advanced age. The
 6   Commissioner, on the other hand, contends that the ALJ properly consulted the VE and
 7   that the VE identified several occupations with a total of 130,000 jobs that a person like
 8   Plaintiff could perform given the RFC – thus leading the ALJ to find that Plaintiff was
 9   not disabled.
10         Although not cited by either side, the Court finds this issue to be addressed by
11   Distasio v. Shalala, 47 F.3d 348 (9th Cir. 1995). In Distasio, “[t]he ALJ found that
12   [the plaintiff] was capable of light work, but with limitations.” 47 F.3d at 349. “The
13   vocational expert testified that [the plaintiff] could only perform what she believed
14   were sedentary jobs [and] [t]he Secretary accepted the testimony of the vocational
15   expert without qualification.” Id. Because “[t]he Secretary failed to account for the
16   discrepancy between a finding that [the plaintiff] could perform light work and was
17   therefore not disabled, [and] the [VE’s] testimony establishing that, at best, [the
18   plaintiff] could perform jobs that fell within the sedentary category,” the Ninth
19   Circuit reversed and remanded for an award of benefits. Id. at 350.
20         As in Distasio, the ALJ here found Plaintiff capable of light work with
21   limitations and “accept[ed] the [VE’s] testimony.” And – just as in Distasio – the VE
22   here testified that Plaintiff could only perform sedentary work. The Ninth Circuit in
23   Distasio found reversible error because the Commissioner had not met her burden of
24   proof at Step 5: “The vocational expert’s testimony established that, at best, [the
25   plaintiff] could perform jobs that fall within the sedentary category. The Secretary
26   has thus produced no evidence that [the plaintiff] is capable of any job other than
27   sedentary work.” Id. at 350.” Likewise, in the present case, the VE confirmed that
28   sedentary work is all that falls within the ALJ’s RFC, and the VE explained why that

                                                 6
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 7 of 9 Page ID #:1984



 1   is the only kind of work available to an individual with those limitations. Under these
 2   circumstances, the Commissioner failed to meet his burden at Step 5 of showing that
 3   there is other work that Plaintiff can perform. To the contrary, for an individual of
 4   Plaintiff’s age who is only capable of only sedentary work, the grids support a finding
 5   of “disabled” as of February 4, 2017. As a result, the decision of the ALJ for that time
 6   period was error and must be reversed.
 7                                         REMEDY
 8         “When the ALJ denies benefits and the court finds error, the court ordinarily
 9   must remand to the agency for further proceedings before directing an award of
10   benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2018). Ninth Circuit case
11   law “precludes a district court from remanding a case for an award of benefits unless
12   certain prerequisites are met.” Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir.
13   2016) (citations omitted). “The district court must first determine that the ALJ made
14   a legal error, such as failing to provide legally sufficient reasons for rejecting
15   evidence. If the court finds such an error, it must next review the record as a whole
16   and determine whether it is fully developed, is free from conflicts and ambiguities,
17   and all essential factual issues have been resolved.” Dominguez, 808 F.3d at 407
18   (citation and internal quotation marks omitted).
19         Here, the record is free from conflicts or ambiguities, and all essential factual
20   issues have been resolved. Although the Commissioner makes a one-paragraph
21   argument that the administrative record contains “inconsistencies and ambiguities,”
22   he does not specify what these are. Instead, the Commissioner generally asserts that
23   the testifying medical examiner, Dr. Levine, lacked certain records that he requested
24   during the administrative hearing. The Commissioner, however, does not contend
25   that these records existed then or could now be obtained if the case were remanded
26   for additional proceedings on the disability issue. After indicating that additional
27   records would be helpful, Dr. Levine eventually provided a medical opinion during
28

                                                7
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 8 of 9 Page ID #:1985



 1   the hearing upon which the ALJ relied, 4 and there is no indication in Dr. Levine’s
 2   testimony that additional records would likely cause him to reduce Plaintiff’s
 3   physical limitations. To the contrary, Dr. Levine’s testimony suggests that additional
 4   records – if they existed – could permit him to find greater impairments from
 5   Plaintiff’s spinal condition. (AR 39, 40, 43, 44, 47, 48.) The Commissioner also
 6   attempts to challenge the ALJ’s disability finding for February 12, 2014 to July 18,
 7   2015 with a generalized argument – stating simply that the ALJ did not adequately
 8   explain how she found an RFC for less than the full range of sedentary work during
 9   this time period. Again, the Commissioner’s assertion is conclusory and contrary to
10   the record. The ALJ’s decision cited and discussed substantial medical and
11   vocational evidence from the 2014-15 time period that provided the basis for the
12   disability finding. The Court has examined the record and does not find unresolved
13   factual issues, conflicts or ambiguities. Simply because the Commissioner failed to
14   meet the burden of showing other work at Step 5 does give rise to a right to a remand
15   and “do over” hearing before the ALJ.
16          In short, the Commissioner’s arguments fail to show that a remand for further
17   factual findings is warranted. Accordingly, as the Ninth Circuit did in Distasio, the
18   Court finds that the appropriate remedy in the present case is an award of benefits.
19                                       *    *   *   *    *   *
20          IT IS THEREFORE ORDERED that Judgment be entered as follows:
21

22          (1) For the period February 12, 2014, to July 18, 2015, the decision of the
23              Commissioner that Plaintiff was disabled during that period is
24              AFFIRMED.
25

26

27   4  The ALJ also instructed Dr. Levine that “we’ve got to rely on the documents provided and the
28   claimant does have the burden to establish the medical problems and the extent thereof, so at this
     point I can’t suggest further development [of the record].” (AR 40.)
                                                      8
Case 2:19-cv-05368-AFM Document 23 Filed 07/07/20 Page 9 of 9 Page ID #:1986



 1         (2) For the period beginning February 4, 2017, the ALJ’s decision is
 2            REVERSED, and Plaintiff is found to be disabled from February 4, 2017
 3            through the present date.
 4

 5         (3) In accordance with the foregoing, the matter is remanded for the awarding
 6            of benefits.
 7

 8

 9   DATED: 7/7/2020                      ____________________________________
10
                                               ALEXANDER F. MacKINNON
                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             9
